Citation Nr: 0705882	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-24 595A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation on account of the 
need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
August 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

In February 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion, filed through his representative, to 
advance the appeal on the Board's docket pursuant to 
38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2006).  


REMAND

The veteran in this case seeks entitlement to special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  Increased compensation is 
payable when the veteran, due to service-connected 
disability, is permanently bedridden or so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.350(b) (2006).  Here, 
the veteran claims to be so helpless as to be in the need of 
regular aid and attendance of another person.

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as:  inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (2006).

In the present case, service connection is in effect for a 
gunshot wound of the chest causing pleural cavity injury, 
evaluated as 60 percent disabling; abdomen wound resulting in 
peritoneal adhesions, evaluated as 30 percent disabling; 
abdomen wound resulting in cicatrix and injury to muscle 
group XIX, evaluated as 10 percent disabling; wound of the 
right forehead resulting in disfigurement, evaluated as 10 
percent disabling; and bilateral hearing loss, evaluated as 
10 percent disabling.  The veteran's combined evaluation for 
his service-connected disabilities is 80 percent, effective 
July 10, 2002.  The veteran is also in receipt of a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), also effective July 
10, 2002.  

Records of the veteran's treatment at the VA Medical Center 
(VAMC) in Lexington, Kentucky, reflect treatment for 
disabilities to include prostate cancer status post XRT 
(radiation therapy), status post coronary artery bypass graft 
(three vessel), history of mitral prolapse, history of deep 
vein thrombosis status post Greenfield Filter, degenerative 
joint disease, hypercholesterolemia, hypertension, diabetes 
mellitus, chronic obstructive pulmonary disease, and a left 
forearm lesion suspicious for melanoma.  The veteran has also 
complained that he suffers from a loss of feeling in his feet 
and toes and experiences incontinence of bowel and bladder.  

A VA Form 21-2680 (Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance), dated in June 
2003, reflects that the veteran exhibited a normal gait, he 
had no restriction of the upper or lower extremities, and he 
had no restriction of the spine, trunk or neck.  The veteran 
was noted to be status post prostrate cancer, as well as 
suffer from bladder and bowel incontinence, deep vein 
thrombosis of the lower extremities with swelling, and also 
have an ascending aortic aneurysm.  He also was noted as 
being able to leave his house three times a week, and that he 
required aids for locomotion.  The VA Form 21-2680 also 
indicated that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.  

A VA Form 21-2680, dated in January 2004, reflects findings 
from a clinical social worker.  A social work note, also 
dated in January 2004, summarizes those findings.  In this 
regard, the veteran's spouse reportedly had to quit her job 
to care for the veteran.  She reported that the veteran was 
incontinent, very forgetful, easily fatigued, and needed help 
to bathe and put on his stockings.  The veteran's spouse 
indicated that the veteran became dizzy and staggered quite a 
bit, and that she had to prepare all the veteran's meals and 
did all household indoor/outdoor work.  The clinical social 
worker noted that the veteran walked unassisted and sat/stood 
without apparent difficulty or assistance.  The veteran was 
noted as reporting that he dressed and undressed himself and 
had no difficulty driving his car.  He also indicated that he 
needed his spouse with him at all times for assistance.  The 
VA Form 21-2680 reflected the clinical social worker's 
opinion that the veteran did not require daily skilled 
services.  

In this case, while it was reported in June 2003 that the 
veteran did in fact need daily skilled services, the examiner 
did not clearly identify the need, if any, which was 
occasioned solely by the veteran's service-connected 
disabilities alone, as distinguished from other, non-service-
connected impairments.  As noted above, none of the 
disabilities reported on the VA Form 21-2680 were service-
connected disabilities.  Furthermore, in January 2004, the 
veteran's aid and attendance evaluation was conducted by a 
clinical social worker and not a physician.  The veteran has 
not otherwise undergone further examination in relation to 
his claim.  Here, the Board is not at liberty to make medical 
judgments regarding the veteran's service-connected 
disabilities and the effect of these disabilities on his 
ability to care for himself.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) (VA adjudicators may consider only 
independent medical evidence to support their findings; they 
may not rely on their own unsubstantiated medical 
conclusions).  

Therefore, in light of the veteran's contentions, the number 
of years since he was last afforded an Aid & Attendance 
examination by a physician, and because an examination has 
not been conducted with only service-connected disability in 
mind, the veteran should be provided a VA examination by a 
physician and such examiner should clearly identify the need 
for daily skilled services, if any, occasioned by the 
veteran's service-connected disabilities alone, as 
distinguished from other, non-service-connected impairments.  
38 U.S.C.A. § 5103A(d) (West 2002).  

The veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2006).

Furthermore, the Board notes that records of the veteran's 
treatment at the Lexington VAMC were last obtained on June 
22, 2004.  In a June 2005 statement, the veteran requested 
that VA medical records from that facility be obtained to 
date.  On remand, the originating agency should make efforts 
to obtain any records of relevant treatment the veteran may 
have undergone at the Lexington VAMC since June 22, 2004, in 
order to ensure that his claim is adjudicated on the basis of 
an evidentiary record that is as complete as possible.  See 
38 C.F.R. § 3.159(c) (2006); Dunn v. West, 11 Vet. App. 462, 
466-67 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Lexington VAMC any 
available medical records pertaining to 
the veteran's treatment for service-
connected disability at that facility 
since June 22, 2004.  All records and/or 
responses received should be associated 
with the claims file.  

2.  After the foregoing development has 
been completed, the veteran should be 
scheduled for an aid and attendance 
examination.  The physician should review 
the claims files.  After examining the 
veteran, and completing any indicated 
testing, the examiner(s) should offer an 
opinion as to whether the veteran's 
service-connected disabilities (i.e., 
gunshot wound of the chest causing 
pleural cavity injury, abdomen wound 
resulting in peritoneal adhesions, 
abdomen wound resulting in cicatrix and 
injury to muscle group XIX, wound of the 
right forehead, and bilateral hearing 
loss) combine to result in the need for 
regular care by another person.  
Specifically, the examiner should offer 
an opinion as to whether the veteran's 
service-connected disabilities considered 
alone and without respect to any other, 
non-service-connected disabilities: (a) 
prevent him from dressing or undressing 
himself; (b) prevent him from keeping 
himself ordinarily clean and presentable; 
(c) result in the frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability or disabilities 
cannot be done without aid; (d) prevent 
him from attending to the wants of 
nature; and/or (e) cause him to require 
care or assistance on a regular basis to 
protect him from hazards or dangers 
incident to his daily environment.  A 
complete rationale should be provided.

3.  Thereafter, readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

